PER CURIAM.
The appellant was convicted of robbery, on trial without a jury in the criminal court ■of record of Dade County. On appeal he ■contends that error was committed by the admission into evidence of a confession and a lineup photograph, on the ground that they were the fruit of an unlawful arrest. Additionally, as to the confession, appellant contends it was inadmissible because not shown to have been freely and voluntarily given. On consideration of the record, "briefs and argument, we conclude that reversible error has not been made to appear. Appellant was arrested without a warrant, by a police officer who was directed to make the arrest by the police sergeant whose interrogation of witnesses appears to have led him to believe that appellant was one of the participants in the robbery under investigation. The trial judge considered the showing in that respect a sufficient predicate for the arrest, and we agree. Nor do we find reason to disturb the conclusion reached by the trial judge that the confession was admissible.
Affirmed.